



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Tribe 
          v. Farrell,







2006 
          BCCA 38



Date: 20060131





Docket: CA031471

Between:

Daniel 
    Tribe

Respondent

(
Plaintiff
)

And

Georgia 
    Farrell

Appellant

(
Defendant
)












Before:


The 
          Honourable Madam Justice Prowse




The 
          Honourable Madam Justice Levine




The 
          Honourable Mr. Justice Thackray








G. 
          Farrell


Appearing In-Person




D. 
          Tribe


Appearing In-Person




Place 
          and Date of Hearing:


Vancouver, British Columbia




January 18, 2006




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 31, 2006








Written 
          Reasons by
:




The 
          Honourable Madam Justice Levine




Concurred 
          in by:




The 
          Honourable Madam Justice Prowse

The 
          Honourable Mr. Justice Thackray





Reasons for Judgment of the Honourable Madam Justice 
    Levine:

Introduction

[1]

Georgia Farrell appeals from the order of Cohen J., who held, after 
    a fifteen day trial, that Ms. Farrell had exercised undue influence in respect 
    of Mr. Jack Tribe during his lifetime. The trial judge ordered that, as a 
    result of the undue influence exercised by Ms. Farrell, certain gifts made 
    to her before Mr. Tribes death were void as unconscionable transactions, 
    and a will made in September 2000 was invalid.

[2]

Ms. Farrell argued that the trial judge erred in his findings and inferences 
    of fact and applied an incorrect test for undue influence. In my opinion, 
    however, she has identified no error of law or palpable and overriding error 
    of fact.  Accordingly, I would dismiss the appeal.

Background Facts

[3]

The background facts, reviewed extensively by Cohen J. in his reasons 
    for judgment (which are reported at (2003), 4 E.T.R. (3d) 288 and may be found 
    at 2003 BCSC 1758), may be briefly summarized.

[4]

Ms. Farrell moved into Mr. Tribes home in August 1996, after she 
    responded to his newspaper advertisement offering room and board in return 
    for light housekeeping duties. At that time, Mr. Tribe was 83 and Ms. Farrell 
    was 48. Ms. Farrell was receiving social assistance. She and Mr. Tribe arranged 
    that she would pay Mr. Tribe $375 per month as rent, but that money would 
    be available to her for her personal expenses. Mr. Tribe also paid Ms. Farrell 
    $60 per month, later increased to $100.  In return, Ms. Farrell drove Mr. 
    Tribe when needed, did light housekeeping, shopping, and some meal preparation, 
    and, as time went on, provided some personal care to Mr. Tribe.  The trial 
    judge found (at para. 32) that by August 1999, [Mr. Tribe] had become physically 
    and emotionally dependent on [Ms. Farrell] to the point where she was able 
    to dominate the will of the deceased and exercise influence over his decision 
    making.

[5]

In March 1997, Mr. Tribe executed a will in which he left his entire 
    estate to his son, the respondent, Daniel Tribe. In the event the respondent 
    predeceased Mr. Tribe, Mr. Tribe left the estate to the respondents wife. 
    Mr. Tribe also executed a Power of Attorney in the respondents favour.

[6]

In October 1999, Mr. Tribe revoked the Power of Attorney and opened 
    a secret joint bank account with Ms. Farrell. He transferred $29,000 of his 
    funds to the joint account. At around this time, Mr. Tribe and Ms. Farrell 
    signed a document transferring Mr. Tribes car to Ms. Farrell. The document 
    was left undated, to be used at a later time. Ms. Farrell had the car transferred 
    to her name shortly before Mr. Tribe died.

[7]

In September 2000, Mr. Tribe executed a new will, in which he left 
    all his real property (his house) to Ms. Farrell and the residue of his estate 
    to the respondent. Mr. Tribe also executed a Power of Attorney in Ms. Farrells 
    favour.

[8]

During his lifetime, Mr. Tribe made many cash gifts to Ms. Farrell. 
    The respondent calculated that those gifts amounted to over $50,000.

[9]

Mr. Tribe died in April 2001. Ms. Farrell did not notify the respondent 
    that Mr. Tribe was seriously ill until after his death.

Trial Judges Reasons

[10]

In his analysis of the case, the trial judge first considered whether 
    the gifts made during Mr. Tribes lifetime were the result of Ms. Farrells 
    undue influence. He cited (at para. 19) the reasons of Satanove J. in
Ogilvie 
    v. Ogilvie Estate
(1996), 26 B.C.L.R. (3d) 262 at paras. 32-39 (S.C.), 
    affd (1998), 49 B.C.L.R. (3d) 277 (C.A.), who in turn relied on
Geffen 
    v. Goodman Estate
, [1991] 2 S.C.R. 353 for the principles of undue 
    influence.  These principles require an examination of the relationship between 
    the donor and the donee to determine whether the potential for influence existed. 
    If it did, then the onus shifts to the donee (in this case, Ms. Farrell) to 
    rebut the presumption of undue influence.

[11]

After examining the evidence in detail, the trial judge concluded (at 
    para. 34), that the preponderance of [the] evidence before me establishes 
    that the relationship between [Ms. Farrell] and [Mr. Tribe] was sufficient 
    to raise a presumption of undue influence, and shift the burden to [Ms. Farrell] 
    to disprove it.

[12]

The trial judge then considered whether Ms. Farrell had discharged 
    the onus of proof on her to rebut the presumption of undue influence, concluding 
    (at para. 88) that she had failed to do so. His analysis of the evidence included 
    an assessment of the credibility of Ms. Farrell and the other witnesses (at 
    paras. 70-79), and findings of fact based on that assessment (at paras. 80-87). 
    He found that Ms. Farrells ownership of the joint account and a term deposit 
    into which some of the funds had been placed, and the gift of Mr. Tribes 
    car to Ms. Farrell, must be set aside on the grounds of undue influence (at 
    para. 92).

[13]

The trial judge then turned to the issue of the validity of the will 
    made in September 2000. He cited (at para. 96), for the law applicable to 
    testing the validity of a will and the duty of a solicitor when making a will, 
    the decision of Harvey J. in
Danchuk v. Calderwood
(1996), 15 
    E.T.R. (2d) 193 at paras. 111-120 (B.C.S.C.), who in turn relied on
Vout 
    v. Hay et al.
, [1995] 2 S.C.R. 876.

[14]

According to Ms. Farrells evidence, Mr. Tribe wanted to ensure that 
    she could retain his house after his death. She consulted a number of lawyers, 
    but none would agree to draw a new will for Mr. Tribe. Finally, they were 
    referred to a solicitor who drafted the will, but refused to witness it. Ms. 
    Farrell and Mr. Tribe went to see Mr. Tribes doctor, who witnessed the will 
    together with a friend of Ms. Farrells. The doctor testified that he did 
    not read the will before witnessing it.

[15]

The trial judge found (at para. 132) that the will was made in the 
    context of the undue influence that tainted the gifts of Mr. Tribes money 
    and car and the revocation of the Power of Attorney in the respondents favour. 
    He said (at paras. 134-136):

In 
    my opinion, not only did [Ms. Farrell] enter [Mr. Tribes] house as his housekeeper, 
    by the time she drafted the codicil [which provided for a gift of $50,000 
    to Ms. Farrell but was never executed] she had moved herself so completely 
    into his life that she had, for all intents and purposes, become his main 
    source of emotional and physical support and contact with the outside world.

I am satisfied, and find that [Mr. Tribes] main motivation 
    for gifting [Ms. Farrell] his automobile, making her a joint owner of his 
    bank account and leaving her his real property in the Second Will was his 
    deep concern that if he did not benefit her in this manner that she would 
    leave him.

In my opinion, the evidence as a whole supports a conclusion 
    by me that [Mr. Tribes] free will was dominated by [Ms. Farrell] and that 
    the Second Will was made specifically as a result of undue influence.

[16]

The trial judge considered whether Mr. Tribe had received independent 
    legal advice from the solicitor who drafted the will. He found (at para. 138) 
    that the solicitor had not satisfied the duty on him to make a full and complete 
    inquiry into all the relevant facts in the face of suspicious circumstances, 
    and (at para. 143) that Mr. Tribe had not received independent legal advice.  
    In the result, the will was declared invalid.

Ground of Appeal

[17]

In her factum, Ms. Farrell claimed that the trial judge applied the 
    wrong test for undue influence to the facts of this case. She argued that 
    he found undue influence on the basis that Mr. Tribe was afraid that if he 
    did not benefit Ms. Farrell she would leave him, and that is insufficient 
    in law:  see
Longmuir v. Holland
(2000), 81 B.C.L.R. (3d) 99, 
    2000 BCCA 538 at para. 71.

[18]

At the hearing of the appeal, it became apparent from Ms. Farrells 
    submissions that she disagreed fundamentally with the trial judges assessment 
    of the credibility of the witnesses (chiefly the respondent and Ms. Farrell); 
    his conclusions about which evidence he accepted and which he rejected; his 
    findings of fact; and the inferences of fact he drew from the facts as he 
    found them. Her primary argument was that the respondent had neglected Mr. 
    Tribe in the later years of his life; Ms. Farrell had provided Mr. Tribe with 
    comfort and companionship; and Mr. Tribe freely chose to leave his property 
    to her. Her submissions addressed portions of the evidence she claimed Cohen 
    J. had overlooked or misinterpreted that, in her opinion, would have resulted 
    in a decision in her favour.

Analysis

[19]

I will respond first to Ms. Farrells claim in her factum that the 
    trial judge found undue influence on the basis that Mr. Tribe was afraid that 
    Ms. Farrell would leave him. That was one of the factors that provided the 
    basis for the trial judges conclusion that Ms. Farrell exercised undue influence 
    over Mr. Tribe. In his reasons for judgment, however, Cohen J. noted more 
    than once that he had considered all of the evidence in coming to that conclusion.  
    His thorough recitation of the evidence, assessment of the credibility of 
    the witnesses, and findings of fact, make it evident that he did so.

[20]

The balance of Ms. Farrells argument in her factum and in her submissions 
    at the hearing of the appeal was a restatement of certain evidence, some of 
    which the trial judge had ruled inadmissible because it consisted of memoranda 
    created by a person who did not testify at the trial.

[21]

The role of this Court is not to retry the case appealed from, reweighing 
    the evidence and substituting its view of the facts for those of the trial 
    judge: see
Housen v. Nikolaisen
, [2002] 2 S.C.R. 235, 2002 SCC 
    33, where the Supreme Court of Canada set out the limited role of an appellate 
    court in reviewing findings of fact and inferences drawn from facts. The Supreme 
    Court quoted (at para. 3) this Courts decision in
Underwood v. Ocean 
    City Realty Ltd.
(1987), 12 B.C.L.R. (2d) 199 at 204:

The 
    appellate court must not retry a case and must not substitute its views for 
    the views of the trial judge according to what the appellate court thinks 
    the evidence establishes on its view of the balance of probabilities.

[22]

Only where the trial judge made a palpable and overriding error in 
    relation to the facts may an appellate court reverse findings of fact. The 
    trial judges assessment of the evidence is entitled to deference, as he or 
    she has seen and heard the witnesses, and is in the best position to assess 
    their credibility and weigh all of the evidence, both from having heard the 
    particular case and because of the experience gained from hearing many trials 
    and assessing volumes of evidence.  Appeals are not intended to duplicate 
    the trial judges work, but to ensure that no legal or palpable and overriding 
    error of fact was made.

[23]

Ms. Farrell has not identified any errors of law or fact that would 
    engage this Courts review of the decision of Cohen J.

Conclusion

[24]

I would dismiss the appeal.

The Honourable 
    Madam Justice Levine

I AGREE:

The Honourable Madam Justice Prowse"

I AGREE:

The 
    Honourable Mr. Justice Thackray


